       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
10
11
       Scott Johnson,                            Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
       Paar Hospitality Inc, a California        Act; Unruh Civil Rights Act
15     Corporation; and Does 1-10,

16               Defendants.

17
18         Plaintiff Scott Johnson complains of Paar Hospitality Inc, a California
19   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Paar Hospitality Inc owned the real property located at or
27   about 500 W. A Street, Hayward, California, in October 2017.
28     3. Defendant Paar Hospitality Inc owned the real property located at or


                                            1

     Complaint
       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 2 of 8




 1   about 500 W. A Street, Hayward, California, in October 2018.
 2     4. Defendant Paar Hospitality Inc owned the real property located at or
 3   about 500 W. A Street, Hayward, California, in January 2019.
 4     5. Defendant Paar Hospitality Inc owned the real property located at or
 5   about 500 W. A Street, Hayward, California, in March 2019.
 6     6. Defendant Paar Hospitality Inc owns the real property located at or
 7   about 500 W. A Street, Hayward, California, currently.
 8     7. Defendant Paar Hospitality Inc owned Vagabond Inn located at or
 9   about 500 W. A Street, Hayward, California, in October 2017.
10     8. Defendant Paar Hospitality Inc owned Vagabond Inn located at or
11   about 500 W. A Street, Hayward, California, in October 2018.
12     9. Defendant Paar Hospitality Inc owned Vagabond Inn located at or
13   about 500 W. A Street, Hayward, California, in January 2019.
14     10. Defendant Paar Hospitality Inc owned Vagabond Inn located at or
15   about 500 W. A Street, Hayward, California, in March 2019.
16     11. Defendant Paar Hospitality Inc owns Vagabond Inn (“Motel”) located
17   at or about 500 W. A Street, Hayward, California, currently.
18     12. Plaintiff does not know the true names of Defendants, their business
19   capacities, their ownership connection to the property and business, or their
20   relative responsibilities in causing the access violations herein complained of,
21   and alleges a joint venture and common enterprise by all such Defendants.
22   Plaintiff is informed and believes that each of the Defendants herein,
23   including Does 1 through 10, inclusive, is responsible in some capacity for the
24   events herein alleged, or is a necessary party for obtaining appropriate relief.
25   Plaintiff will seek leave to amend when the true names, capacities,
26   connections, and responsibilities of the Defendants and Does 1 through 10,
27   inclusive, are ascertained.
28


                                            2

     Complaint
       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 3 of 8




 1     JURISDICTION & VENUE:
 2     13. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     14. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     15. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     16. Plaintiff went to the Motel in October 2017, October 2018, January
15   2019 and March 2019 with the intention to avail himself of its
16   accommodation, motivated in part to determine if the defendants comply with
17   the disability access laws.
18     17. The Motel is a facility open to the public, a place of public
19   accommodation, and a business establishment.
20     18. Guestrooms are one of the facilities, privileges, and advantages offered
21   by Defendants to patrons of the Motel.
22     19. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
23   to provide accessible guestrooms.
24     20. Currently, the defendants fail to provide accessible guestrooms.
25     21. Entrance into the Motel is another one of the facilities, privileges, and
26   advantages offered by Defendants to patrons of the Motel.
27     22. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
28   to provide accessible door hardware.


                                               3

     Complaint
       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 4 of 8




 1     23. Currently, the defendants fail to provide accessible entrance hardware.
 2     24. Plaintiff personally encountered these barriers.
 3     25. By failing to provide accessible facilities, the defendants denied the
 4   plaintiff full and equal access.
 5     26. The failure to provide accessible facilities created difficulty and
 6   discomfort for the Plaintiff.
 7     27. The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10     28. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16     29. Plaintiff will return to the Motel to avail himself of its accommodation
17   and to determine compliance with the disability access laws once it is
18   represented to him that the Motel and its facilities are accessible. Plaintiff is
19   currently deterred from doing so because of his knowledge of the existing
20   barriers and his uncertainty about the existence of yet other barriers on the
21   site. If the barriers are not removed, the plaintiff will face unlawful and
22   discriminatory barriers again.
23     30. Given the obvious and blatant nature of the barriers and violations
24   alleged herein, the plaintiff alleges, on information and belief, that there are
25   other violations and barriers on the site that relate to his disability. Plaintiff will
26   amend the complaint, to provide proper notice regarding the scope of this
27   lawsuit, once he conducts a site inspection. However, please be on notice that
28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                               4

     Complaint
       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 5 of 8




 1   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 2   encounters one barrier at a site, he can sue to have all barriers that relate to his
 3   disability removed regardless of whether he personally encountered them).
 4
 5   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 6   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 7   Defendants.) (42 U.S.C. section 12101, et seq.)
 8     31. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     32. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,     services,   facilities,   privileges,    advantages,     or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                              5

     Complaint
       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 6 of 8




 1                maximum extent feasible, the path of travel to the altered area and
 2                the bathrooms, telephones, and drinking fountains serving the
 3                altered area, are readily accessible to and usable by individuals
 4                with disabilities. 42 U.S.C. § 12183(a)(2).
 5     33. When a business provides facilities such as a guestroom, it must provide
 6   an accessible guestrooms.
 7     34. Here, the failure to provide accessible guestrooms is a violation of the
 8   law.
 9     35. When a business provides an entrance, it must provide an accessible
10   entrance.
11     36. Here, the failure to provide accessible entrances is a violation of the law.
12     37. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     38. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     39. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     40. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                             6

     Complaint
        Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 7 of 8




 1   every kind whatsoever within the jurisdiction of the State of California. Cal.
 2   Civ. Code §51(b).
 3      41. The Unruh Act provides that a violation of the ADA is a violation of the
 4   Unruh Act. Cal. Civ. Code, § 51(f).
 5      42. Defendants’ acts and omissions, as herein alleged, have violated the
 6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 7   rights to full and equal use of the accommodations, advantages, facilities,
 8   privileges, or services offered.
 9      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13      44. Although the plaintiff was markedly frustrated by facing discriminatory
14   barriers, even manifesting itself with minor and fleeting physical symptoms,
15   the plaintiff does not value this very modest physical personal injury greater
16   than the amount of the statutory damages.
17
18             PRAYER:
19             Wherefore, Plaintiff prays that this Court award damages and provide
20   relief as follows:
21           1. For injunctive relief, compelling Defendants to comply with the
22   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
23   plaintiff is not invoking section 55 of the California Civil Code and is not
24   seeking injunctive relief under the Disabled Persons Act at all.
25           2. Damages under the Unruh Civil Rights Act, which provides for actual
26   damages and a statutory minimum of $4,000 for each offense.
27
28


                                              7

     Complaint
       Case 3:19-cv-03432-CRB Document 1 Filed 06/17/19 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: June 15, 2019            CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
                                     ____________________________________
 7
                                            Amanda Seabock, Esq.
 8                                          Attorney for plaintiff

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
